      Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALVIN DARRELL SMITH,                    :
    Petitioner                          :
                                        :            No. 1:20-cv-942
      v.                                :
                                        :            (Judge Rambo)
UNIT MANAGER WHITE,                     :
    Respondent                          :

                             MEMORANDUM

      On July 11, 2018, pro se Petitioner Alvin Darrell Smith (“Petitioner”) initiated

the above-captioned case while incarcerated at the United States Penitentiary

Allenwood in White Deer, Pennsylvania (“USP Allenwood”) by filing a petition for

a writ of habeas corpus pursuant to 28 U.S.C § 2254 in the United States District

Court for the District of Columbia. (Doc. No. 1.) On September 20, 2018,

Respondent filed a motion to transfer the matter to this Court for further proceedings.

(Doc. No. 4.) On September 28, 2018, the District of Columbia ordered Petitioner

to show cause why his petition should not be transferred to this Court for further

proceedings. (Doc. No. 5.) On November 20, 2018, the District of Columbia noted

that Petitioner’s petition was properly construed as one brought pursuant to 28

U.S.C. § 2241 because Petitioner challenges the execution of his sentence and

transferred the matter to this Court for further proceedings. (Doc. No. 7.)

      This Court did not receive the transfer until June 11, 2020. In an Order dated

June 12, 2020, the Court directed Respondent to show cause why Petitioner should
      Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 2 of 9




not receive the relief requested. (Doc. No. 10.) Respondent filed his response on

June 25, 2020. (Doc. No. 12.) Petitioner has filed neither a traverse nor a motion

seeking an extension of time to do so. Accordingly, because the time period for

filing a traverse has expired, Petitioner’s § 2241 petition is ripe for disposition.

I.    BACKGROUND

      On March 15, 1994, the Superior Court for the District of Columbia sentenced

Petitioner to a term of fifteen (15) years to life for second degree murder while

armed, carrying a dangerous weapon, and possession of a prohibited weapon. (Doc.

No. 1 at 1.) Petitioner is also serving a consecutive sentence of eighteen (18) months

to six (6) years, imposed by the Superior Court for the District of Columbia on March

22, 1994, for taking indecent liberties with a child. (Doc. No. 1-1 at 2); see Smith v.

U.S. Parole Comm’n, No. 3:14-cv-597, 2018 WL 4929205, at *1 (M.D. Pa. Oct. 11,

2018).

      In 2014, Petitioner filed a § 2241 petition in the United States District Court

for the Eastern District of Pennsylvania “challenging the calculation of his sentence,

denial of his parole application, as well as the validity of his conviction and

sentence.” Smith, 2018 WL 4929205, at *1. That court transferred the petition to

this Court for further proceedings because Petitioner was incarcerated at USP

Allenwood at the time. Id. Specifically, Petitioner argued that: (1) his judgment and

commitment order were illegal because it was not a true bill; (2) he was entitled to


                                           2
        Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 3 of 9




mandatory release/parole because the “commercial transaction” on the judgment and

commitment order had been completed; (3) he was not awarded good time credits

for completing institutional programs; (4) the Bureau of Prisons (“BOP”) improperly

calculated his parole eligibility date; and (5) he should have been granted parole in

2005. Id. at *1-4.

        While that petition was pending before this Court, Petitioner filed the instant

petition in the United States District Court for the District of Columbia. (Doc. No.

1.) In his petition, Petitioner raises the following claims for relief: (1) his sentence

has been erroneously calculated by authorities who have misconstrued his sentence;

(2) his method of release has been changed to parole or mandatory parole; (3) the

BOP has denied him good time credit; and (4) the calculation of his sentence is

incorrect. (Id. at 5-10.) Petitioner acknowledges that all claims for relief were

presented to this Court in the § 2241 petition filed in 2014. (Id. at 12.) As relief,

Petitioner requests the award of good time credits and immediate release because his

judgment and commitment order is not “a true bill in commerce.” (Id. at 15.)

        On October 11, 2018, this Court denied the § 2241 petition Petitioner filed in

2014.    See Smith, 2018 WL 4929205, at *6.          The Court concluded that: (1)

Petitioner’s contentions that his sentences are invalid or have fully expired were

meritless; (2) Petitioner was not entitled to relief on his denial of parole claim; (3)

Petitioner received all good time credits to which he was entitled; and (4) Petitioner


                                           3
         Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 4 of 9




failed to exhaust his administrative remedies regarding his claims of improper

sentence computation. Id. at *2-6. As noted supra, the District of Columbia ordered

the above-captioned case transferred to this Court on November 20, 2018. (Doc.

No. 7.) In doing so, the court noted that although Petitioner acknowledged that his

petition “addresses certain issues previously raised . . . in the Middle District of

Pennsylvania,” one of the grounds may not have been adjudicated on the merits. (Id.

at 5.)

II.      DISCUSSION

         In response to Petitioner’s § 2241 petition, Respondent maintains that: (1) this

Court lacks jurisdiction and is not the correct venue; (2) the abuse of the writ doctrine

bars Petitioner’s claims; and (3) he cannot challenge the validity of his convictions

and sentences in a § 2241 petition. (Doc. No. 12 at 4-10.) The Court considers each

argument in turn.

         A.    Jurisdiction and Venue

         Respondent asserts that this Court lacks jurisdiction over Petitioner’s claims

and is the incorrect venue because Petitioner is now incarcerated at USP Victorville.

(Doc. No. 12 at 4-6.) Respondent, therefore, maintains that this Court should

transfer the § 2241 petition to the Western District of California. (Id.) As an initial

matter, there is no such entity as the Western District of California. Presumably,




                                             4
      Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 5 of 9




Respondent refers to the Central District of California, where USP Victorville is

located.

      “The federal habeas statute straightforwardly provides that the proper

respondent to a habeas petition is ‘the person who has custody over [the petitioner].’”

Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004) (quoting 28 U.S.C. § 2242).

Therefore, “longstanding practice confirms that in habeas challenges to present

physical confinement—‘core challenges’—the default rule is that the proper

respondent is the warden of the facility where the prisoner is being held.” Id. at 435.

The Court disagrees, however, that Petitioner’s transfer to USP Victorville divested

it of jurisdiction over the § 2241 petition. That jurisdiction attached when Petitioner

filed his petition in July of 2018. See Kieffer v. Warden Allenwood LSCI, 616 F.

App’x 464, 466 n.1 (3d Cir. 2015). At that time, Petitioner was incarcerated at USP

Allenwood, within this district. The Court, therefore, declines to dismiss Petitioner’s

§ 2241 petition on the basis that it lacks jurisdiction. Moreover, the Court will not

transfer the petition to the Central District of California because it is subject to

dismissal for the reasons set forth below.

      B.     Abuse of the Writ Doctrine

      “[T]he abuse of the writ doctrine precludes inmates from relitigating the same

issues in subsequent petitions or from raising new issues that could have been raised

in an earlier petition.” Boardley v. Grondolsky, 343 F. App’x 837, 839-40 (3d Cir.


                                             5
      Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 6 of 9




2009) (citing McCleskey v. Zant, 499 U.S. 467, 489 (1991)). The doctrine is set forth

in part as follows:

      No circuit or district judge shall be required to entertain an application
      for a writ of habeas corpus to inquire into the detention of a person
      pursuant to a judgment of a court of the United States if it appears that
      the legality of such detention has been determined by a judge or court
      of the United States on a prior application for a writ of habeas corpus,
      except as provided in section 2255.

28 U.S.C. § 2244(a). Section 2244 is applicable to § 2241 petitions. See Queen v.

Miner, 530 F.3d 253, 255 (3d Cir. 2008); see also Alden v. Warden, U.S. Penitentiary

Allenwood, 444 F. App’x 514, 516 (3d Cir. 2001) (noting that the “abuse-of-the-writ

doctrine applies to section 2241 petitions; thus, a petitioner may nor raise new claims

that could have been resolved in a previous action”). The United States Court of

Appeals for the Third Circuit has stated:

      [A] court may grant controlling weight to a denial of a prior application
      for habeas corpus when three criteria are met: (1) the same ground
      presented in the successive application was determined adversely to the
      applicant on the previous application; (2) the previous determination
      was made on the merits; and (3) “the ends of justice” would not be
      served by reaching the merits of the subsequent application.

Furnari v. U.S. Parole Comm’n, 531 F.3d 241, 250 (3d Cir. 2008) (citing Sanders

v. United States, 373 U.S. 1, 9 (1963)). “[O]nce the Government has made a claim

of abuse of the writ, the burden shifts to the petitioner to show that ‘the ends of

justice’ would be served by the court entertaining his petition, a showing that the

petitioner satisfies by supplementing his claim by making a ‘colorable showing of


                                            6
      Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 7 of 9




factual innocence.’” Id. at 251 (quoting Kuhlmann v. Wilson, 477 U.S. 436, 454

(1986)).

      Upon review of Petitioner’s § 2241 petition, as well as Petitioner’s prior

proceedings in this Court, the Court concludes that the claims Petitioner now raises

in his § 2241 petition are the same as those raised and denied by this Court in his

previous § 2241 petition. See Smith, 2018 WL 4929205. Moreover, Petitioner has

not demonstrated that the ends of justice would be served by the Court entertaining

the claims raised in his § 2241 petition. See Furnari, 531 F.3d at 251. Petitioner’s

§ 2241 petition, therefore, is subject to dismissal pursuant to the abuse of the writ

doctrine. See Boardley, 343 F. App’x at 839-40.

      C.     Validity of Petitioner’s Convictions and Sentences

      Respondent notes further that Petitioner may be challenging the validity of his

convictions and sentences in his § 2241 petition and that he is barred from doing so.

(Doc. No. 12 at 7-10.) Section 23-110 of the D.C. Code states:

      A prisoner in custody under sentence of the Superior Court claiming
      the right to be released upon the ground that (1) the sentence was
      imposed in violation of the Constitution of the United States or the laws
      of the District of Columbia, (2) the court was without jurisdiction to
      impose the sentence, (3) the sentence was in excess of the maximum
      authorized by law, [or] (4) the sentence is otherwise subject to collateral
      attack, may move the court to vacate, set aside or correct the sentence.

D.C. Code § 23-110(a). Section 23-110 also includes exclusivity language that

renders the writ of habeas corpus unavailable to District of Columbia offenders


                                          7
      Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 8 of 9




unless the local remedy is inadequate or ineffective. See id. § 23-110(g); Garris v.

Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986); see also Austin v. Miner, 235 F. App’x

48, 50 (3d Cir. 2007). Section 23-110(g) “divests federal courts of jurisdiction to

hear habeas petitions by prisoners who could have raised viable claims pursuant to

§ 23-110(a).” Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009).

      The “determination as to whether the remedy available to a prisoner under

§ 23-110 is inadequate or ineffective hinges on the same considerations enabling

federal prisoners to seek habeas relief: 28 U.S.C. § 2255 and D.C. Code § 23-110

are coextensive.” Wilson v. Office of Chairperson, D.C. Bd. of Parole, 892 F. Supp.

277, 280 (D.D.C. 1995). Section 23-110 is not inadequate or ineffective because the

court considered the claim and denied relief. See id. Moreover, that remedy is not

inadequate or ineffective to test the legality of detention because it prevents a petition

from raising claims that are similar or identical to those previously raised and denied.

See Graham v. United States, 895 A.2d 305, 306 (D.C. 2006). “It is the inefficacy

of the remedy, not a personal inability to utilize it, that is determinative.” Garris,

794 F.3d at 727.

      To the extent Petitioner is challenging the legality and validity of his District

of Columbia convictions and sentences, Petitioner has not met his burden of

demonstrating that a motion under § 23-110 of the D.C. Code “is inadequate or

ineffective to test the legality of [his] detention.” Austin, 235 F. App’x at 50.


                                            8
       Case 1:20-cv-00942-SHR-EB Document 14 Filed 07/23/20 Page 9 of 9




Petitioner’s claims are not premised on any intervening change in substantive law

that would negate the criminal nature of his conduct so that his conviction is no

longer valid. Thus, to the extent Petitioner challenges the validity of his convictions

and sentences, this Court lacks jurisdiction to consider such claims pursuant to

§ 2241.

III.   CONCLUSION

       Based on the foregoing, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. No. 1) will be dismissed. Because Petitioner is

in custody pursuant to a District of Columbia judgment, he is regarded as a state

prisoner for habeas corpus purposes, and thus must obtain a certificate of

appealability to pursue an appeal. See Wilson v. U.S. Parole Comm’n, 652 F.3d 348,

352 (3d Cir. 2011). Because Petitioner has not made a substantial showing of the

violation of a constitutional right, this Court will not issue a certificate of

appealability. An appropriate Order follows.

                                        s/ Sylvia H. Rambo
                                        United States District Judge

Dated: July 23, 2020




                                          9
